     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 1 of 22 Page ID #:1



 1 Carol Lynn Finklehoffe. CA Bar No. 220309

 2
     LIPCON MARGULIES ALSINA & WINKLEMAN
     One Biscayne Tower, Suite 1776
 3   Miami, FL 33131
 4
     Tel: 305-373-3016
     Fax: 305-373-6204
 5   Email: cfinklehoffe@lipcon.com
 6
     Attorneys for Plaintiff

 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10
     AUDREY HAYES,                                       CASE NO.:
11

12               Plaintiff,                              PLAINTIFF’S COMPLAINT
                                                         AND DEMAND FOR JURY TRIAL
13 vs.

14
     PRINCESS CRUISE LINES, LTD. and
15 DOES 1 – 10,

16
                 Defendants.
17

18

19

20                    COMPLAINT AND DEMAND FOR JURY TRIAL
21
           Plaintiff, AUDREY HAYES, brings this action individually. This action is
22

23 brought against Defendant, PRINCESS CRUISE LINES, LTD. (hereinafter

24 “PRINCESS”), and Defendants, DOES 1 – 10, for personal injuries sustained by

25
     Plaintiff, AUDREY HAYES. Plaintiff, AUDREY HAYES, seeks damages and
26
27 demands a jury trial on all issues so triable against Defendants.

28
                                                     1
                               Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 2 of 22 Page ID #:2



 1                                              Jurisdiction
 2
            1.    This is an action arising under general maritime law and the laws of
 3

 4
     California, as applicable.

 5          2.    The matter in controversy exceeds, exclusive of interests and costs, the
 6
     sum specified by 28 U.S.C. § 1332. In the alternative, if diversity jurisdiction does
 7

 8 not apply, then this matter falls under the admiralty and maritime jurisdiction of this

 9 Court.

10
            3.    This action is being pursued in this Court, as opposed to state court as
11

12 otherwise allowed by the Saving to Suitors Clause of 28 U.S.C. §1333, because

13 PRINCESS unilaterally inserts a forum selection clause into its cruise tickets that

14
     requires its passengers to file cruise-related suits only in this federal district and
15

16 division, as opposed to any other place in the world.

17          4.    Defendant PRINCESS, at all times material hereto, personally or
18
     through an agent:
19

20          a.    Operated, conducted, engaged in or carried on a business venture in this

21                state and/or county or had an office or agency in this state and/or
22
                  county;
23

24          b.    Was engaged in substantial activity within this state;
25          c.    Operated vessels in the waters of this state;
26
            d.    Purposefully availed themselves of the benefits of conducting activities
27

28                in California by purposefully directing their activities toward the state,
                                                        2
                                  Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 3 of 22 Page ID #:3



 1                thereby obtaining the benefits and protections of the state’s laws;
 2
           e.     The acts of the Defendant set out in this Complaint occurred in whole
 3

 4
                  or in part in this state and/or county;

 5         f.     The cruise line ticket for the Plaintiff requires that suit be brought in
 6
                  this Court against the named Defendant in this action.
 7

 8                                            The Parties

 9         5.     At all times material, the Plaintiff, AUDREY HAYES, is and was a
10
     citizen of Florida.
11

12         6.     At all times material, Defendant PRINCESS is and was a for profit

13 corporation with its worldwide headquarters, principal address and principal place

14
     of business located in the County of Los Angeles, California.
15

16         7.     At all times material, Defendant PRINCESS is and was a common

17 carrier engaged in the business of marketing, selling and operating a cruise line out

18
     of various ports throughout the world including, Los Angeles, California and Miami,
19

20 Florida.

21         8.     At all times material, Defendant PRINCESS derived substantial
22
     revenue from cruises originating and terminating in various ports throughout the
23

24 world including, Los Angeles, California and Miami, Florida.

25         9.     At all times material, Defendant PRINCESS operated, managed,
26
     maintained, supervised, chartered, and/or controlled a large commercial vessel
27

28 named Crown Princess (hereinafter the subject vessel).
                                           3
                               Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 4 of 22 Page ID #:4



 1         10.    At all times material, Defendant, PRINCESS, transported fare-paying
 2
     passengers on cruises aboard its vessel Crown Princess, including Plaintiff.
 3

 4
           11.    Plaintiff does not know the true names and capacities of Defendants

 5 collectively identified as DOES 1 – 10 sued herein, and therefore sues these

 6
     Defendants by such fictitious names. Plaintiff is informed and believes that each of
 7

 8 the Doe Defendants was in some manner legally responsible for the damages alleged

 9 below. The Plaintiff will amend this Complaint to set forth the true names and their

10
     respective capacities when ascertained, along with the appropriate charging
11

12 allegations.

13         12.    Plaintiff is informed and believes, that all Defendants, including those
14
     sued as DOES 1 – 10, were and are the agents, alter egos, partners, joint venturers,
15

16 principals, shareholders, servants, and employees and the like of their co-

17 Defendants, and in doing the things hereinafter mentioned, were acting in the course

18
     and scope of their authority as such agents, alter egos, partners, joint venturers,
19

20 principals, shareholders, servants, and employees and the like with permission,

21 ratification or consent of their co-Defendants and thus are legally liable for the

22
     damages resulting from the acts or omissions of the others.
23

24                                     General Allegations
25         13.    At all times material, the Plaintiff was a fare paying passenger and
26
     lawfully aboard the vessel Crown Princess.
27

28         14.    On or about January 22, 2019, the Plaintiff was injured in a hallway
                                                    4
                              Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 5 of 22 Page ID #:5



 1 when she tripped and fell as she was attempting to enter a theatre aboard the vessel.1

 2
             15.     Plaintiff’s injury occurred as a result of, but not limited to, the presence
 3

 4
     of the following dangerous conditions aboard the vessel at the time of the subject

 5 incident: (1) the lack of and/or inadequacy of handrails in the subject hallway; (2)

 6
     Defendants’ failure to safely maintain the subject hallway, which resulted in the
 7

 8 presence of fringe pieces of carpet that created tripping hazards for passengers, such

 9 as Plaintiff; (3) the unreasonable steepness of the incline present in the subject

10
     hallway, which was too steep and/or difficult to traverse for people of older age
11

12 and/or with physical handicaps, like Plaintiff; (4) the inadequate lighting provided in

13 the subject hallway; and (5) Defendants’ failure to provide ushers to assist

14
     passengers traverse the subject hallway.
15

16           16.     These dangerous conditions were either created by the Defendants and

17 their employees or had been in place for a sufficient period of time so that the

18
     Defendants knew or should have known about them through the exercise of
19

20 reasonable care.

21           17.     Discovery in this matter will reveal that Defendants had actual and/or
22
     constructive knowledge of the dangerous conditions outlined above based upon
23

24 prior incidents resulting in personal injuries to Defendants’ passengers, and those

25 prior incidents were substantially similar to Plaintiff’s incident here, such that,

26
27   1
      The Parties’ respective counsel previously agreed to extend the limitations period of Plaintiff’s claims to
     April 21, 2020.
28
                                                          5
                                    Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 6 of 22 Page ID #:6



 1 Defendants, in the exercise of reasonable care, knew and/or should have known of

 2
     these dangerous conditions and should have taken corrective measure to remedy
 3

 4
     them before Plaintiff’s injury-producing incident.

 5         18.    Alternatively, the Defendants and/or their employees, at all material
 6
     times, undertook a duty to maintain the subject hallway to ensure that passengers,
 7

 8 including the Plaintiff, could safely pass traverse the area without sustaining

 9 injuries; thereby, Defendants acquired a duty to exercise reasonable care in those

10
     undertakings.
11

12         19.    The dangerous conditions outlined above were not open and/or obvious

13 to any reasonable person, including Plaintiff, and there were no warning signs

14
     present to alert the Plaintiff of the same.
15

16         20.    As a result of the negligence of Defendants, its vessel and/or crew, the

17 Plaintiff sustained serious, permanent and debilitating injuries to her left arm and

18
     hand, which required surgery and extensive ongoing medical care.
19

20                     FIRST CAUSE OF ACTION
          GENERAL MARITIME NEGLIGENCE AGAINST DEFENDANTS
21

22         21.    Plaintiff hereby incorporates by reference, as though fully set forth
23 herein, paragraphs 1 through 20, and alleges as follows:

24
           22.    At all times material, Defendants owed the Plaintiff a non-delegable
25

26 duty to exercise reasonable care required of an ocean common carrier for the safety
27 of a fare-paying passenger, including Plaintiff.

28
                                                     6
                               Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 7 of 22 Page ID #:7



 1         23.    Alternatively, at all material times, Defendants and/or their employees,
 2
     engaged in certain affirmative undertakings, as alleged herein, and in doing so,
 3

 4
     acquired a duty to exercise reasonable care in those undertakings.

 5         24.    On or about January 22, 2019, the Defendants and/or their agents,
 6
     servants, joint venturers and/or employees, breached their duty to provide the
 7

 8 Plaintiff with reasonable care under the circumstances and the Plaintiff was injured,

 9 due to the fault and/or negligence of Defendants and/or their agents, servants, joint

10
     venturers and/or employees, as a result of, but not limited to, the following:
11

12         a.     Failure to provide its passengers, including the Plaintiff, with

13                reasonable care under the circumstances;
14
           b.     Failure to provide a reasonably safe place to walk as it pertains to the
15

16                subject hallway;

17         c.     Failure to equip and/or adequately equip the subject hallway with hand
18
                  rails to assist passengers, including Plaintiff, in traversing the subject
19

20                hallway;

21         d.     Failure to promulgate and/or enforce adequate procedures with regard
22
                  to providing assistance to elderly and/or handicap passengers, including
23

24                Plaintiff, in and out of the theatre in a safe manner, including the
25                provision of ushers to assist passengers, including Plaintiff, traverse the
26
                  subject hallway;
27

28         e.     Failure to ensure that the subject hallway was not unreasonably steep
                                                    7
                              Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 8 of 22 Page ID #:8



 1               for passengers’ use;
 2
           f.    Failure to ensure that the subject hallway was reasonably lit so that
 3

 4
                 passengers, including Plaintiff, could safely traverse the subject

 5               hallway;
 6
           g.    Failure to promulgate and/or enforce adequate maintenance procedures
 7

 8               to keep the subject hallway free of carpet fringes which presented

 9               tripping hazards;
10
           h.    Failure to man the subject hallway was any and/or a sufficient amount
11

12               of staff and/or ushers to assist passengers, including Plaintiff, traverse

13               the subject hallway and/or monitor the area for tripping hazards;
14
           i.    Failure to promulgate and/or enforce adequate policies and/or
15

16               procedures with regard to detecting and preventing incidents, such as

17               the Plaintiff’s, from occurring on its vessels, including but not limited
18
                 to the Crown Princess.
19

20         j.    Failure to correct the dangerous or hazardous conditions which caused

21               the Plaintiff to suffer her incident, as outlined above;
22
           k.    Failure to eliminate or modify the dangerous or hazardous conditions
23

24               which caused the Plaintiff to suffer her injuries;
25         l.    Failure to properly train and/or instruct its employees/crewmembers to
26
                 detect, report and remedy dangerous and/or hazardous conditions;
27

28         m.    Failure to ascertain the cause of prior similar accidents happening on
                                                   8
                             Plaintiff’s Complaint and Demand for Jury Trial
     Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 9 of 22 Page ID #:9



 1                any of the Defendants’ vessels fleet wide so as to take adequate
 2
                  measures to prevent their reoccurrence, and more particularly
 3

 4
                  Plaintiff’s incident; and/or all of which caused and/or contributed to the

 5                Plaintiff becoming injured;
 6
           n.     Other acts or omissions constituting a breach of the duty to use
 7

 8                reasonable care under the circumstances which are revealed through

 9                discovery.
10
           25.    At all material times, Defendants had exclusive custody and control of
11

12 the above-named vessel.

13         26.    As a result of the negligence of Defendants, the Plaintiff was injured
14
     about Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss
15

16 of enjoyment of life, disability, disfigurement, aggravation of any previously

17 existing conditions therefore, incurred medical expenses in the care and treatment of

18
     Plaintiff’s injures and suffered physical handicap. The injuries are permanent and
19

20 continuing in nature, and Plaintiff will suffer the losses and impairments in the

21 future. In addition, Plaintiff lost the benefit of her vacation, cruise, and

22
     transportation costs.
23

24         WHEREFORE, the Plaintiff demands judgment for all damages recoverable
25 under the law against the Defendants and demands trial by jury.

26
     //
27

28 //
                                                     9
                               Plaintiff’s Complaint and Demand for Jury Trial
  Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 10 of 22 Page ID #:10



 1                     SECOND CAUSE OF ACTION
 2
            NEGLGIENT FAILURE TO WARN AGAINST DEFENDANTS

 3         27.    Plaintiff hereby incorporates by reference, as though fully set forth
 4
     herein, paragraphs 1 through 20, and alleges as follows:
 5

 6
           28.    At all times material, Defendants owed the Plaintiff a non-delegable

 7 duty to exercise reasonable care required of an ocean common carrier for the safety

 8
     of a fare-paying passenger, including Plaintiff.
 9

10         29.    At all times material hereto, it was the duty of Defendant to warn

11 passengers, including Plaintiff, of dangers that were known, or reasonably should

12
     have been known, to Defendant in places where passengers are invited to or may
13

14 reasonably be expected to visit.

15         30.    On or about January 22, 2019, the Defendants and/or their agents,
16
     servants, joint venturers and/or employees, breached their duty to provide the
17

18 Plaintiff with reasonable care under the circumstances, and the Plaintiff was injured,

19 due to the fault and/or negligence of Defendants and/or their agents, servants, joint

20
     venturers and/or employees, as a result of, but not limited to, the following:
21

22         a.     Failure to warn and/or sufficiently warn the Plaintiff of the dangerous
23                conditions outlined above pertaining to the subject hallway, namely: (1)
24
                  the lack of and/or inadequacy of handrails in the subject hallway; (2)
25

26                Defendants’ failure to safely maintain the subject hallway, which
27                resulted in the presence of fringe pieces of carpet that created tripping
28
                                                    10
                              Plaintiff’s Complaint and Demand for Jury Trial
  Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 11 of 22 Page ID #:11



 1               hazards for passengers, such as Plaintiff; (3) the unreasonable steepness
 2
                 of the incline present in the subject hallway, which was too steep and/or
 3

 4
                 difficult to traverse for people of older age and/or with physical

 5               handicaps, like Plaintiff; (4) the inadequate lighting provided in the
 6
                 subject hallway; and (5) Defendants’ failure to provide ushers to assist
 7

 8               passengers traverse the subject hallway;

 9         b.    Failure to warn passengers and the Plaintiff of other similar injury-
10
                 producing incidents which previously occurred in the same area, on
11

12               same deck and/or in the same hallway as Plaintiff’s incident;

13         31.   At all material times, Defendants had exclusive custody and control of
14
     the above-named vessel.
15

16         32.   As a result of the negligence of Defendants, the Plaintiff was injured

17 about Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss

18
     of enjoyment of life, disability, disfigurement, aggravation of any previously
19

20 existing conditions therefore, incurred medical expenses in the care and treatment of

21 Plaintiff’s injures and suffered physical handicap. The injuries are permanent and

22
     continuing in nature, and Plaintiff will suffer the losses and impairments in the
23

24 future. In addition, Plaintiff lost the benefit of her vacation, cruise, and

25 transportation costs.

26
           WHEREFORE, the Plaintiff demands judgment for all damages recoverable
27

28 under the law against the Defendants and demands trial by jury.
                                           11
                               Plaintiff’s Complaint and Demand for Jury Trial
  Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 12 of 22 Page ID #:12



 1                      THIRD CAUSE OF ACTION
 2
          NEGLGIENT FAILURE TO MAINTAIN AGAINST DEFENDANTS

 3         33.   Plaintiff hereby incorporates by reference, as though fully set forth
 4
     herein, paragraphs 1 through 20, and alleges as follows:
 5

 6
           34.   At all times material, Defendants owed the Plaintiff a non-delegable

 7 duty to exercise reasonable care required of an ocean common carrier for the safety

 8
     of a fare-paying passenger.
 9

10         35.   Alternatively, at all material times, Defendants and/or their employees,

11 engaged in certain affirmative undertakings, as hereafter alleged, and in doing so

12
     acquired a duty to exercise reasonable care in those undertakings.
13

14         36.   On or about January 22, 2019, the Defendants and/or their agents,

15 servants, joint venturers and/or employees, breached its duty to provide the Plaintiff

16
     with reasonable care under the circumstances, and the Plaintiff was injured, due to
17

18 the fault and/or negligence of Defendants and/or their agents, servants, joint

19 venturers and/or employees, as a result of, but not limited to, the following:

20
           a.    Failure to maintain the area where the Plaintiff’s incident occurred in a
21

22               reasonably safe condition;
23         b.    Failure to maintain the area where the Plaintiff’s incident occurred free
24
                 from unreasonably dangerous conditions, namely: (1) the lack of and/or
25

26               inadequacy of handrails in the subject hallway; (2) Defendants’ failure
27               to safely maintain the subject hallway, which resulted in the presence
28
                                                    12
                              Plaintiff’s Complaint and Demand for Jury Trial
  Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 13 of 22 Page ID #:13



 1               of fringe pieces of carpet that created tripping hazards for passengers,
 2
                 such as Plaintiff; (3) the unreasonable steepness of the incline present
 3

 4
                 in the subject hallway, which was too steep and/or difficult to traverse

 5               for people of older age and/or with physical handicaps, like Plaintiff;
 6
                 (4) the inadequate lighting provided in the subject hallway; and (5)
 7

 8               Defendants’ failure to provide ushers to assist passengers traverse the

 9               subject hallway;
10
           c.    Failure to routinely inspect the area on a reasonably timely basis to
11

12               identify dangerous conditions, including, but not limited to those

13               outlined above;
14
           d.    Failure to provide proper maintenance to the existing carpet on/around
15

16               the subject hallway to prevent it from becoming fringed.

17         37.   At all material times, Defendants had exclusive custody and control of
18
     the above-named vessel.
19

20         38.   As a result of the negligence of Defendants, the Plaintiff was injured

21 about Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss

22
     of enjoyment of life, disability, disfigurement, aggravation of any previously
23

24 existing conditions therefore, incurred medical expenses in the care and treatment of

25 Plaintiff’s injures and suffered physical handicap. The injuries are permanent and

26
     continuing in nature, and Plaintiff will suffer the losses and impairments in the
27

28 future. In addition, Plaintiff lost the benefit of her vacation, cruise, and
                                         13
                               Plaintiff’s Complaint and Demand for Jury Trial
  Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 14 of 22 Page ID #:14



 1 transportation costs.

 2
           WHEREFORE, the Plaintiff demands judgment for all damages recoverable
 3

 4
     under the law against the Defendants and demands trial by jury.

 5                        FOURTH CAUSE OF ACTION
 6                 MEDICAL NEGLGIENCE AGAINST PRINCESS
                   UNDER A THEORY OF VICARIOUS LIABILITY
 7

 8         39.    Plaintiff hereby incorporates by reference, as though fully set forth

 9 herein, paragraphs 1 through 20, and alleges as follows:

10
           40.    At all times material, Defendants owed the Plaintiff a non-delegable
11

12 duty to exercise reasonable care required of an ocean common carrier for the safety

13 of a fare-paying passenger.

14
           41.    On or about January 22, 2019, and after Plaintiff sustained her injury,
15

16 she reported to the medical facility aboard the ship for medical treatment. Although

17 medical professionals aboard PRINCESS’ vessel performed an x-ray(s) of

18
     Plaintiff’s injured right shoulder, but failed to detect that she had fractures same in
19

20 multiple places. PRINCESS’ and/or its agents’ failure to timely and/or properly

21 diagnose Plaintiff’s injuries caused her to suffer additional pain and/or injuries.

22
           42.    As part of providing vacation cruises, PRINCESS advertised, marketed
23

24 and promoted that a competent physician and ship’s medical center are available in

25 the event passengers need medical care for customary charges.                PRINCESS
26
     represented that its onboard medical facilities “meet or exceed the standards
27

28
     established by the American College of Emergency Physicians.”              PRINCESS
                                                    14
                              Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 15 of 22 Page ID #:15



 1 further advertised, marketed and promoted that as a member of Cruise Line

 2
     International Association, and it had adopted the Cruise Industry Passenger Bill of
 3

 4
     Rights which guarantees its passengers, including the Plaintiff, the right to have

 5 “full-time, professional emergency medical attention.”

 6
           43.    PRINCESS employed and/or contracted with and/or provided the
 7

 8 Medical Staff on board the vessel in connection with its operation of the vessel as

 9 part of PRINCESS’s business of operating cruise ships and not solely for the

10
     convenience of passengers.
11

12         44.    At all times material, the PRINCESS relied upon and directed the

13 Medical Staff to perform specified duties to assist them in complying with its

14
     regulatory duties and obligations, including but not limited to those set forth by the
15

16 U.S. Public Health Service, Drug Enforcement Agency, Coast Guard and Center for

17 Disease Control. PRINCESS also relied upon and directed Medical Staff to fulfill

18
     the requirements of the vessel’s flag state, to carry a licensed physician as well as
19

20 those of the United States under both the Cruise Vessel Safety and Security Act, and

21 the general maritime requirement of maintenance and cure owed to its seamen

22
     operating the vessel.
23

24         45.    At all material times, PRINCESS charged money to passengers for the
25 medical services it provided. Thereby, PRINCESS is in the business of providing

26
     medical services to passengers for profit, and/or PRINCESS is in the business of
27

28
     operating a floating hospital for their own profit. Herein, PRINCESS charged Plaintiff
                                                    15
                              Plaintiff’s Complaint and Demand for Jury Trial
  Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 16 of 22 Page ID #:16



 1 a fee for the medical treatment performed by the Medical Staff aboard its vessel and

 2
     for the medicine provided to the Plaintiff. All of the charges for the medical treatment
 3

 4
     and medicine were charged directly to Plaintiff’s onboard credit program (or the

 5 equivalent shipboard credit card) linked to PRINCESS.

 6
           46.    PRINCESS is in the business of providing medical care. Like other
 7

 8 amenities offered aboard its vessels, PRINCESS also offers to passengers modern

 9 medical facilities onboard its ships for profit.              See, Franza v. Royal Caribbean
10
     Cruises, Ltd., 772 F.3d 1225, 1244 n. 14 (11th Cir. 2014)
11

12         47.    On or about January 22, 2019, Defendant, PRINCESS, employed

13 medical personnel aboard the subject vessel and shoreside as ship’s doctor(s) and

14
     ship’s nurse(s).
15

16         48.    At all times material hereto, Defendant, PRINCESS’ doctor(s) and

17 nurse(s), shipboard and shoreside, were the agents, apparent agents, servants, and/or

18
     employees of Defendant, PRINCESS.
19

20         49.    At all times material hereto, Defendant, PRINCESS’ doctor(s) and

21 nurse(s) were subject to the control and/or right to control by Defendant,

22
     PRINCESS.
23

24         50.    At all times material hereto, Defendant, PRINCESS’ doctor(s) and
25 nurse(s) were acting within the scope of their employment and/or agency, to which

26
     Defendant, PRINCESS was the principal.
27

28
           51.    At all times material hereto, Defendant, PRINCESS, acknowledged that
                                                     16
                               Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 17 of 22 Page ID #:17



 1 its doctor(s) and nurse(s) would act on Defendant, PRINCESS’ behalf, and all

 2
     Defendant, PRINCESS’ doctor(s) and nurse(s) accepted the undertaking.
 3

 4
           52.    At all times material hereto Defendant, PRINCESS, owned, operated,

 5 managed, maintained and/or controlled the medical department onboard the subject

 6
     vessel.
 7

 8         53.    At all times material hereto, Defendant, PRINCESS, owned, operated,

 9 managed, maintained and/or controlled the medical equipment in the ship’s medical

10
     facility aboard the subject vessel.
11

12         54.    At all times material hereto, Defendant, PRINCESS, had the ability to

13 monitor and control each and every action and/or inaction taken or not taken by any

14
     person (including its doctor(s) and nurse(s)) working in the medical department via
15

16 telephone, videoconference, Skype or otherwise.                    This technology is generally

17 referred to as “Face to Face Telemedicine.” Such modern means of communication

18
     make the location of the cruise ship effectively irrelevant and allows Defendant,
19

20 PRINCESS to directly control the medical care its doctors and nurses provide to

21 passengers on the ship.

22
           55.    At all times material hereto, Defendant, PRINCESS’ doctor(s) and
23

24 nurse(s) were in the regular, full-time employment of the ship, as salaried

25 member(s) of the crew, subject to the ship’s discipline and the master’s orders, and

26
     also under the control of Defendant, PRINCESS’ shoreside medical department
27

28 through modern means of communication such as “Face to Face Telemedicine.”
                                        17
                               Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 18 of 22 Page ID #:18



 1         56.      At all times material hereto, Defendant, PRINCESS is vicariously
 2
     liable for the acts/omissions of its doctor(s) and nurse(s) shipboard and/or shoreside
 3

 4
     based on the following:

 5         a. They worked in the ship’s medical facility aboard the vessel, which was
 6
                 owned and/or operated by Defendant, PRINCESS; and/or
 7

 8         b. They wore a ship’s uniform provided by Defendant, PRINCESS; and/or

 9         c. They wore badges and/or name plates containing the word “PRINCESS”
10
                 and/or containing a Defendant, PRINCESS’ logo; and/or
11

12         d. They represented themselves as the “ship’s medical crew” to the Plaintiff;

13               and/or
14
           e. The Ship’s Doctors were called ship’s officer(s) by Defendant, PRINCESS,
15

16               the ship’s officers and the crew; and/or

17         f. They ate with the ship’s crew; and/or
18
           g. They slept in the ship’s crew quarters; and/or
19

20         h. They were under the commands of the ship’s officers and followed all of

21               the master’s rules and regulations; and/or;
22
           i. Their charges for medical treatment and medicine were charged directly to
23

24               passenger’s “Sail & Sign” account (or the equivalent shipboard credit card)
25               linked to Defendant, PRINCESS; and/or
26
           j. They communicated directly with Defendant, PRINCESS (to the captain
27

28               and to unknown persons in Defendant, PRINCESS’ shore side office)
                                                       18
                                 Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 19 of 22 Page ID #:19



 1               while providing treatment to the Plaintiff; and/or
 2
           k. The literature provided by Defendant, PRINCESS and its representatives
 3

 4
                 showed the doctor(s) and/or nurse(s) as crewmembers and employees of

 5               Defendant, PRINCESS;
 6
           l. There were Defendant, PRINCESS insignias in various places inside the
 7

 8               ship’s medical facility where the Defendant, PRINCESS’s doctors and

 9               nurses worked; and/or
10
           m. They were employed full-time by Defendant, PRINCESS; and/or
11

12         n. They were paid a salary by Defendant, PRINCESS; and/or

13         o. They never provided the Plaintiff with any documentation or notice that
14
                 they were not employed by Defendant, PRINCESS; and/or
15

16         p. They spoke to the Plaintiff (s) as though they had authority to do so by

17               Defendant, PRINCESS.
18
           57.      On or about January 22, 2019, Defendant, PRINCESS’ agents and/or
19

20 employees and/or servants, including the ship and shore-based doctors and/or

21 nurses, breached their duty to provide Plaintiff with reasonable care under the

22
     circumstances, and Plaintiff was thereby separately injured by:
23

24         a. Failing to promptly provide Plaintiff with proper and/or adequate medical
25               care and attention; and/or
26
           b. Failing to timely and properly assess the condition of the Plaintiff; and/or
27

28         c. Failing to timely and properly diagnose Plaintiff’s medical condition,
                                                      19
                                Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 20 of 22 Page ID #:20



 1             including the failure to take and/or interpret x-ray imaging studies; and/or
 2
         d. Failing to order appropriate tests and/or interpret same to assess the
 3

 4
               condition of the Plaintiff; and/or

 5       e. Failing to properly administer tests performed on the Plaintiff; and/or
 6
         f. Failing to properly monitor the Plaintiff; and/or
 7

 8       g. Failing to properly evaluate and re-evaluate the Plaintiff before releasing

 9             her from their supervision; and/or
10
         h. Failing to promptly obtain consultations with appropriate specialists;
11

12             and/or

13       i. Failing to promptly have Plaintiff seen by a physician; and/or
14
         j. Failing to equip the ship with proper and/or working imaging equipment,
15

16             such as x-ray machines;

17       k. Committing a substantial departure from the accepted standards of
18
               reasonable medical care and treatment for a Defendant, PRINCESS’
19

20             shoreside and shipboard doctors and/or nurses; and/or

21       l. Breaching the prevailing professional standard of care for said health care
22
               providers, to wit: that level of care, skill and treatment which, in light of all
23

24             relevant surrounding circumstances as recognized as acceptable and
25             appropriate by a reasonably prudent similar health care provider.
26
         58.      At all material times, Defendants had exclusive custody and control of
27

28 the above-named vessel.
                                                     20
                               Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 21 of 22 Page ID #:21



 1         59.    As a result of the negligence of Defendants, the Plaintiff was injured
 2
     about Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss
 3

 4
     of enjoyment of life, disability, disfigurement, aggravation of any previously

 5 existing conditions therefore, incurred medical expenses in the care and treatment of

 6
     Plaintiff’s injures and suffered physical handicap. The injuries are permanent and
 7

 8 continuing in nature, and Plaintiff will suffer the losses and impairments in the

 9 future. In addition, Plaintiff lost the benefit of her vacation, cruise, and

10
     transportation costs.
11

12         WHEREFORE, the Plaintiff demands judgment for all damages recoverable

13 under the law against the Defendants and demands trial by jury.

14

15

16                                       Prayer for Relief

17         WHEREFORE, the Plaintiff respectfully request the Court enter judgment in
18
     her favor and against the Defendants as follow:
19

20         1.     To enter judgment in favor of the Plaintiff against Defendants on all

21                causes of action as alleged herein;
22
           2.     To award compensatory damages in the amount to be ascertained at
23

24                trial;
25         3.     To award costs of suit and attorney’s fees, as permitted by law;
26
           4.     For prejudgment interest according to proof; and
27

28         5.     To enter such other and further relief as the Court deems just under the
                                                    21
                              Plaintiff’s Complaint and Demand for Jury Trial
 Case 2:20-cv-02101 Document 1 Filed 03/04/20 Page 22 of 22 Page ID #:22



 1                  circumstances.
 2

 3                                    Demand for Jury Trial
 4
               Plaintiff, AUDREY HAYES, hereby demands a trial by jury on all claims for
 5

 6
     relief.

 7

 8                                               LIPCON MARGULIES ALSINA & WINKLEMAN

 9 DATED: March 4, 2020.

10

11                                               BY: s/ Carol L. Finklehoffe
12                                                   CAROL L. FINKLEHOFFE
                                                     Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      22
                                Plaintiff’s Complaint and Demand for Jury Trial
